         AO 450(GAS Rev 10/03)Judgment in a Civil Case



                                    United States District Court
                                       Southern District of Georgia
              Cedric Green




                                                                                JUDGMENT IN A CIVIL CASE



                                             V.                               CASE NUMBER: CV419-222
             Chathnm County SherifF Medical Complex




                 Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
          □      has rendered its verdict.


                 Decision by Court.This action came before the Court. The issues have been considered and a decision has been
                 rendered.



                 IT IS ORDERED AND ADJUDGED

                 that in accordance with this Court's Order dated October 18, 2019, adopting the Report and

                  Recommendation of the Magistrate Judge as the opinion of this Court. Plaintiffs Complaint is

                  DISMISSED WITHOUT PREJUDICE. This action stands closed.




                                                                                                            aroiQ




          October 18, 2019                                                  Scott L. Pof]
          Date                                                              Clerk




                                                                            (BypB^uty
                                                                                   ty Clerk O
OASRa'
